Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed 4/6/2022 has been entered.  
Claims 1-2 and 4-5 are pending.  
Claims 3 and 6 are canceled.  
Claims 1-2 and 4-5 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stacey et al. (Patent No.: US 9209872 B2) in view of Gossett et al. (Patent No.: US 8699411 B1), hereafter respectively referred to as Stacey and Gossett.  
	In regard to Claim 1, Stacey teaches A communication method of an access point (AP) in a wireless network, the method comprising: generating a group identification (ID) (assign a MU group identifier (GID) 117 to each of a plurality of associated user stations 104, Col. 2, lines 9-14, and Col. 3, lines 46-51, FIGS. 1-2).  
Stacey teaches generating membership information indicating whether a terminal is a member of a group corresponding to the group ID (membership bitmap field 602 may comprise a bitmap in which each bit of the bitmap represents whether or not the user station 300 (FIG. 3) is a member of a corresponding MU group, Col. 9, lines 21-34, FIGS. 1-3, 5-6).  
Stacey teaches generating position information of the terminal in response to the terminal being the member of the group (assign a group member index (GMI) 111 to each of a plurality of associated user stations 104, Col. 2, lines 9-14, FIGS. 1-2.  The assigned GMI 111 may indicate an ordinate position of a user station 104 in an assigned MU group 106, Col. 2, lines 14-16, and Col. 9, lines 27-38, FIGS. 1-3, 5-6).  
Stacey teaches, wherein the position information indicates a position of the terminal in the group (The assigned GMI 111 may indicate an ordinate position of a user station 104 in an assigned MU group 106, Col. 2, lines 14-16, and Col. 9, lines 27-38, FIGS. 1-3, 5-6).  
Stacey teaches transmitting a data frame (GID management frame 603, Col. 9, lines 27-30, FIG. 6) comprising a first field (may include a membership bitmap field 602, Col. 9, lines 27-30, FIG. 6) and a second field (and a GMI lookup table field 604, Col. 9, lines 27-30, FIG. 6) to the terminal (GID management frame 603 may be configured to provide a full-table update to a user station's GID table 302 (FIG. 3), Col. 9, lines 25-27, FIG. 6).  
Stacey teaches the first field comprising the membership information (a membership bitmap field 602, Col. 9, lines 27-30, FIG. 6) and the second field comprising the position information (a GMI lookup table field 604, Col. 9, lines 27-30, FIG. 6).  
Stacey teaches, wherein a length of the first field is 8 octets (the membership bitmap field 602 may be eight octets long, Col. 9, lines 63-65, FIG. 6) and a length of the second field is 16 octets (the GMI lookup table field 604 may be sixteen octets long, Col. 9, lines 63-65, FIG. 6).  
Stacey teaches, wherein the group further includes different terminals (Each GID 117 may be assigned to a different MU group 106 of two or more of the associated user stations 104, Col. 2, lines 12-14).  
Stacey fails to teach the terminal and at least one of the different terminals are assigned to a same position.  
Gossett teaches the terminal and at least one of the different terminals are assigned to a same position (up to four different client devices can be assigned to the same static slot 210 and static sub-slot, Col. 13, lines 13-17, FIGS. 1, 2A, 2D.  Client devices that communicate with a single base station simultaneously can be collectively referred to as a MIMO group, Col. 13, lines 17-19, FIGS. 1, 2A, 2D).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Gossett with the teachings of Stacey since Gossett provides a technique for assigning a resource positioned in time to a group of wireless devices, which can be introduced into the system of Stacey to permit an access point to organize user stations into groups according to appropriate communication conditions and capabilities.  


In regard to Claim 4, Stacey teaches An access point (AP), comprising: a controller configured to: generate a group identification (ID) (assign a MU group identifier (GID) 117 to each of a plurality of associated user stations 104, Col. 2, lines 9-14, and Col. 3, lines 46-51, FIGS. 1-2).  
Stacey teaches generate membership information indicating whether a terminal is a member of a group corresponding to the group ID (membership bitmap field 602 may comprise a bitmap in which each bit of the bitmap represents whether or not the user station 300 (FIG. 3) is a member of a corresponding MU group, Col. 9, lines 21-34, FIGS. 1-3, 5-6).  
Stacey teaches generate position information of the terminal in response to the terminal being the member of the group (assign a group member index (GMI) 111 to each of a plurality of associated user stations 104, Col. 2, lines 9-14, FIGS. 1-2.  The assigned GMI 111 may indicate an ordinate position of a user station 104 in an assigned MU group 106, Col. 2, lines 14-16, and Col. 9, lines 27-38, FIGS. 1-3, 5-6).  
Stacey teaches, wherein the position information indicates a position of the terminal in the group (The assigned GMI 111 may indicate an ordinate position of a user station 104 in an assigned MU group 106, Col. 2, lines 14-16, and Col. 9, lines 27-38, FIGS. 1-3, 5-6).  
Stacey teaches a transmitter configured to transmit a data frame (GID management frame 603, Col. 9, lines 27-30, FIG. 6) comprising a first field (may include a membership bitmap field 602, Col. 9, lines 27-30, FIG. 6) and a second field (and a GMI lookup table field 604, Col. 9, lines 27-30, FIG. 6) to the terminal (GID management frame 603 may be configured to provide a full-table update to a user station's GID table 302 (FIG. 3), Col. 9, lines 25-27, FIG. 6).  
Stacey teaches the first field comprising the membership information (a membership bitmap field 602, Col. 9, lines 27-30, FIG. 6) and the second field comprising the position information (a GMI lookup table field 604, Col. 9, lines 27-30, FIG. 6).  
Stacey teaches, wherein a length of the first field is 8 octets (the membership bitmap field 602 may be eight octets long, Col. 9, lines 63-65, FIG. 6) and a length of the second field is 16 octets (the GMI lookup table field 604 may be sixteen octets long, lines 63-65, FIG. 6).  
Stacey teaches, wherein the group further includes different terminals (Each GID 117 may be assigned to a different MU group 106 of two or more of the associated user stations 104, Col. 2, lines 12-14).  
Stacey fails to teach the terminal and at least one of the different terminals are assigned to a same position.  
Gossett teaches the terminal and at least one of the different terminals are assigned to a same position (up to four different client devices can be assigned to the same static slot 210 and static sub-slot, Col. 13, lines 13-17, FIGS. 1, 2A, 2D.  Client devices that communicate with a single base station simultaneously can be collectively referred to as a MIMO group, Col. 13, lines 17-19, FIGS. 1, 2A, 2D).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Gossett with the teachings of Stacey since Gossett provides a technique for assigning a resource positioned in time to a group of wireless devices, which can be introduced into the system of Stacey to permit an access point to organize user stations into groups according to appropriate communication conditions and capabilities.  


Claims 2 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stacey in view of Gossett, and further in view of Bhatti et al. (Pub. No.: US 20090201844 A1), hereafter referred to as Bhatti.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Stacey in view of Gossett teaches position information.  
Stacey fails to teach the position information includes predetermined information or excludes information with respect to a terminal that is not a member of the group.  
Bhatti teaches the position information includes predetermined information or excludes information with respect to a terminal that is not a member of the group (a multicast group that includes a subset of the plural nodes and excludes at least one non-member node in the plural nodes, the multicast group having a multicast address, Para. 7).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Bhatti with the teachings of Stacey since Bhatti provides a technique for excluding non-member nodes, which can be introduced into the system of Stacey to ensure only intended member nodes obtain certain communications and to clearly exclude other nodes not intended for those communications.  

In regard to Claim 5, as presented in the rejection of Claim 4, Stacey in view of Gossett teaches position information.  
Stacey fails to teach the position information includes predetermined information or excludes information with respect to a terminal that is not a member of the group.  
Bhatti teaches the position information includes predetermined information or excludes information with respect to a terminal that is not a member of the group (a multicast group that includes a subset of the plural nodes and excludes at least one non-member node in the plural nodes, the multicast group having a multicast address, Para. 7).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Bhatti with the teachings of Stacey since Bhatti provides a technique for excluding non-member nodes, which can be introduced into the system of Stacey to ensure only intended member nodes obtain certain communications and to clearly exclude other nodes not intended for those communications.  


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 112  
Applicant’s arguments, see page 4, filed 4/6/2022, with respect to the Claim Rejections under 35 USC § 112 have been fully considered and are persuasive.  The Claim Rejections under 35 USC § 112 have been withdrawn. 


II. Arguments for Claim Rejections under 35 USC § 103  
Applicant's arguments filed 4/6/2022 have been fully considered but they are not persuasive.  Page 6 of the Remarks present the argument that Accordingly, Stacey fails to disclose, teach, or suggest “generating position information of the terminal in response to the terminal being the member of the group, wherein the position information indicates a position of the terminal in the group ... wherein the group further includes different terminals, and the terminal and at least one of the different terminals are assigned to a same position,” as recited in independent claim 1.  The limitations introduced by the amendments of Claims 1 and 4, which are not taught by Stacey, are taught by Gossett et al. (Patent No.: US 8699411 B1).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zang et al. (Patent No.: US 8509821 B1) teaches the terminal and at least one of the different terminals are assigned to a same position (Mobile stations assigned to the same time slot constitute a slot group, FIG. 6).  
Toskala et al. (Patent No.: US 6535503 B1) teaches the terminal and at least one of the different terminals are assigned to a same position (terminal transmissions are grouped into power categories on the basis of the transmission power used in the downlink direction, and transmissions of terminals in each power category are allocated to the same time slots.  Connections 212, 214 of terminals 204, 206 located close to the base station may use lower power levels, these are allocated to the same time slot, in the example of FIG. 2 to the time slot TS2. Accordingly, connections 210, 216 of terminals 202 and 208 located far from the base station, which connections have to use higher power levels than the above connections owing to greater path loss, are grouped to use the same time slot, in FIG. 2 the time slot TS0.  FIG. 2).  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
6-16-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477